Name: Commission Regulation (EEC) No 2017/89 of 6 July 1989 derogating from Regulation (EEC) No 1726/70 as regards the time limits for concluding and registering cultivation contracts in respect of leaf tobacco
 Type: Regulation
 Subject Matter: plant product;  agricultural activity
 Date Published: nan

 7. 7 . 89 No L 192/ 13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2017/89 of 6 July 1989 derogating from Regulation (EEC) No 1726/70 as regards the time limits for concluding and registering cultivation contracts in respect of leaf tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1251 /89 (2), and in particular the first subparagraph of Article 3 (3) thereof, Whereas Article 2b of Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (3), as last amended by Regulation (EEC) No 4263/88 (4), provides that cultivation declarations and contracts must be concluded before 1 June and registered before 1 August of the year in which they take effect ; Whereas, in view of the exceptional circumstances arising in particular from the year of application of the European cultivation contract introduced by Regulation (EEC) No 4263/88, a derogation should be introduced from the provisions on the final date for conclusion and conse ­ quently on the final date for registering cultivation contracts and declarations ; Article 1 By way of derogation from Article 2b of Regulation (EEC) No 1726/70, cultivation declarations and contracts in respect of leaf tobacco taking effect in 1989 may be concluded up to 31 July 1989 and registered up to 15 September 1989 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28, 4. 1970, p. 1 . (J) OJ No L 129, 11 . 5. 1989, p. 16 . (') OJ No L 191 , 27. 8 . 1970, p. 1 . (4) OJ No L 376, 31 . 12. 1988, p. 34 .